Title: To George Washington from John Carey, 8 September 1796
From: Carey, John
To: Washington, George


        
          Sir,
          London Septemb. 8. 1796.
        
        when you consider the serious nature of the business, on which I have the honor to address you, I trust your good sense will induce you to overlook & excuse any impropriety or indelicacy which there may be in my writing to you on the subject. A few days since, I, for the first time, saw a book entitled “Epistles Domestic, &c. from General Washington.” As you also have probably seen it, I need not describe its contents. On reading it, I felt, what every honest man must feel, indignation & contempt for the anonymous editor. Happening luckily to be acquainted with some of the gentlemen who write for the Critical Review, I requested an indulgence which I scorned to ask last year when my own interests were concerned (i.e. on the publication of the two vols. of your “Official Letters”)—I requested & obtained permission to write a critique of the volume in question. I have the honor of inclosing it—for your own private inspection only, until it appear in print, which will be on the first of October with perhaps some alterations or amendments, if any occur in the interim between this first half execution of my thoughts, & my seeing the proof sheet. As soon as published, I shall do myself the honor of transmitting a printed copy of the Review that contains it.
        
        I regret extremely that I cannot (without openly avowing myself the author) point out to the public the prodigious incorrectness of Mr Duché’s letter. Having compared it with a correct copy which I have taken from the files, I find no less than one hundred and forty deviations from the genuine text; in which number I do not at all count orthography or punctuation.
        Permit me, Sir, to add, that I am much at a loss to know whether I ought openly to take any notice of this affair in case I should publish a continuation of your “Official Letters”; which I wish to do as soon as I can make it convenient. Perhaps some means may be found to guide my feeble & fallible judgment. I wish to act for the best: & if I err, the uprightness of my intention will, I trust, excuse me. I take it for granted that Mr Randolph has informed Your excellency of my intention respecting the whole letters, & passages of letters which I have omitted in my former publication—which is (as I informed him in 2 letters written in November last) not to publish them during your excellency’s lifetime, not even afterwards if deemed unadvisable by persons on whose judgment & integrity I can rely.
        I shall shortly take the liberty of waiting on Mr King, who may perhaps be able to furnish me with some useful advice—though I do not mean to inform him of my being the writer of the critique.
        I hope sir, you will excuse this incorrect & hasty scrawl—The vessel by which I mean to send it, is already down at Gravesend, & the captain just going—The same apology will serve for the critique. I have the honor to be, with very sincere respect, & warm wishes for your Excellency’s welfare & that of the U.S., Sir, your most obedt humble servant,
        
          John Carey.
        
      